Citation Nr: 0939207	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for decreased sensation, left thigh, calf and foot.

2.  Entitlement to an initial evaluation in excess of 10 
percent for numbness and weakness, left arm and hand.

3.  Entitlement to a disability rating in excess of 40 
percent for a chronic low back strain.

4.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

5.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
December 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Newark, New 
Jersey Department of Veterans Affairs (VA) Regional Office 
(RO) dated in February 2004 and December 2004.  

In February 2006, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected 
left thigh, calf, foot and arm disabilities and for his 
cervical spine and low back disorders.  In written argument 
before the Board dated in September 2009, the Veteran, 
through his representative, has indicated that disabilities 
had worsened since his last VA examination.  As noted by the 
representative in the written argument, the Board observes 
that the most recent examinations are over three years old.  
In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, and considering the 
current contentions, the Board finds that new VA examinations 
are necessary in order to decide the Veteran's claims.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, although the RO obtained records dated through 
June 2006, it is unclear whether all available pertinent VA 
treatment records have been obtained.  The Veteran's most 
recent VA treatment records should be obtained since they may 
contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2). 

The Veteran also contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.

TDIU may be granted where it is found that service-connected 
disorders prevent a veteran from securing and maintaining 
substantially gainful employment, provided that: if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2008).  

In the June 2006 VA examination, the VA spine examiner noted 
that the Veteran had no disabilities when it came to 
sedentary work.  However, the September 2004 VA nerves 
examiner reported that the Veteran's neck and back pain would 
affect the Veteran's physical and sedentary work status.  A 
more recent opinion is therefore needed to determine whether 
the Veteran's service connected disabilities preclude 
employment consistent with his education and occupational 
experience.

In addition, because this claim is being remanded for medical 
opinions and reevaluation of his service connected 
disabilities, the claim for a TDIU is also being remanded 
since the claims are inextricably intertwined.  This avoids 
piecemeal adjudication of these claims.  See, e.g., Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claims 
for higher initial ratings for decreased 
sensation, left thigh, calf and foot; 
numbness and weakness, left arm and hand; 
and increased ratings for chronic low 
back strain and degenerative disc disease 
of the cervical spine; and for a TDIU.  
The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  The RO or the AMC should obtain 
copies of any more recent, pertinent VA 
outpatient treatment reports.  If the RO 
or the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The Veteran should be afforded a VA 
examination to assess the current 
orthopedic and neurological 
manifestations of his arm, leg, back and 
neck disabilities.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
the examiner is requested to acknowledge 
such review in the examination report or 
in an addendum.

The examiner should report the Veteran's 
ranges of cervical, lumbar and thoracic 
spine flexion, extension, lateral 
flexion, and rotation in degrees and note 
the presence or absence of muscle spasm 
in the cervical, lumbar and thoracic 
spine.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately 
severe, or severe.

These findings are needed to rate the 
Veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2009).  It is therefore 
essential that the examination report 
contain these findings.

4.  The examiner should express opinions 
as to whether the service-connected 
disabilities prevent the Veteran from 
obtaining and maintaining employment 
consistent with his education and 
occupational experience. 

5.  After completion of all appropriate 
development, readjudicate the Veteran's 
claims.  If the action taken is adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claims are returned to the 
Board.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (9).


